Citation Nr: 9913623	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  97-32 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether there is new and material evidence to reopen a claim 
of entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to May 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied entitlement to service 
connection for PTSD.


FINDINGS OF FACT

1.  An unappealed October 1993 RO rating decision denied the 
veteran's claim for entitlement to service connection for 
PTSD.

2.  Evidence added to the record since the October 1993 
rating decision is not duplicative or cumulative of evidence 
previously of record and it is relevant, but it is not 
probative or so significant that it must be considered to 
decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's October 1993 decision, denying entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1998).

2.  No new and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for PTSD 
is not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially asserts that there is new and 
material evidence supporting his claim for service connection 
for PTSD.  However, the RO previously had considered this 
claim and denied entitlement to the benefit sought in an 
October 1993 rating decision.  The denial was based upon the 
RO's finding of insufficient evidence of an in-service 
stressor.  The October 1993 decision became final when the 
veteran declined to initiate an appeal.  See 38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1998).

The VA may reopen and readjudicate a final decision only upon 
a finding of new and material evidence.  38 U.S.C.A. §§  
5108, 7105; 38 C.F.R. § 3.156(a) (1998); see Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  New and material 
evidence is evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156(a).  If VA finds 
evidence to be new and material it then determines whether 
the claim is well grounded.  Winters v. West, No. 97-2180, 
slip op. at 4 (U.S. Vet. App. Feb. 17, 1999) (en banc).  The 
VA then evaluates a well-grounded claim on the merits after 
ensuring fulfillment of the duty to assist.  Id.; 38 U.S.C.A. 
§ 5107.

The evidence of record at the time of the RO's October 1993 
decision included the following: the veteran's service 
medical records, seven pages of his service personnel records 
and VA medical records documenting the veteran's PSTD 
diagnosis, hospitalization and treatment from July to 
September 1993.  Although the service personnel records 
establish that the veteran served a tour of duty in Vietnam, 
there is no evidence documenting an in-service stressor 
underlying the veteran's PTSD diagnosis or that he served in 
combat.  Moreover, the veteran failed to allege an in-service 
stressor or to respond to the RO's August 1993 request for 
information about his active duty service and a stressful 
event or events which the veteran believed caused his PTSD.

Evidence added to the record since the October 1993 final 
decision includes the following: VA medical treatment 
progress notes from September 1993 including a PTSD 
diagnosis; VA hospital discharge summaries showing treatment 
from July to September 1993 and from December 1993 to January 
1994 and including PTSD diagnoses; VA out-patient treatment 
records from July 1997 including a PTSD diagnosis; a June 
1998 VA examination that does not include a PTSD diagnosis, 
and; June 1996 and October 1998 written statements by the 
veteran.

The VA medical record evidence associated with the claims 
file since the October 1993 final decision provides 
conflicting conclusions as to whether the veteran has PTSD.  
However, none of this evidence discusses or mentions a 
particular stressful event or events in service or relates 
such an event to the veteran's PTSD symptoms.  Although this 
evidence is new and neither cumulative nor redundant because 
it had not been associated with the claims file prior to 
October 1993, it does not bear directly or substantially upon 
the alleged causal connection between the veteran's alleged 
PTSD and his period of active service.  Therefore, the Board 
finds that the additional medical records do not constitute 
new and material evidence.

The veteran's June 1996 and October 1998 statements are 
similarly new and neither cumulative nor redundant, but they 
also fail to provide verifiable evidence of an in-service 
stressor.  The veteran stated that while in Vietnam he served 
as a helicopter door gunner, he requested VA assistance in 
developing evidence of an in-service stressor and he asked 
the RO to advise him on what information it needed him to 
provide to verify his combat status and stressors.  However, 
the veteran failed to allege a particular in-service stressor 
or to respond to the RO's February 1998 letter and 
questionnaire pertaining to the veteran's Vietnam experience.  
Therefore, the Board finds that because the statements do not 
bear directly or substantially upon the alleged causal 
connection between the veteran's PTSD and in-service 
stressors they do not constitute new and material evidence.

Based upon the foregoing the Board concludes that no new and 
material evidence has been presented to reopen the previously 
disallowed claim for entitlement to service connection for 
PTSD and that the RO's October 1993 decision remains final.



ORDER

There being no new and material evidence, reopening of the 
claim of entitlement to service connection for PTSD is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

